Citation Nr: 0518623	
Decision Date: 07/08/05    Archive Date: 07/20/05

DOCKET NO.  04-09 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, diagnosed as a depressive-type schizoaffective 
disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The appellant had active military service as a cadet at the 
United States Military Academy from July 1975 to July 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Hartford, 
Connecticut, Regional Office (RO) that denied service 
connection for an acquired psychiatric condition diagnosed as 
a depressed type schizoaffective disorder.

The appellant testified in a video hearing before the 
undersigned Acting Veterans Law Judge in August 2004.  A 
transcript of that testimony has been associated with the 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

VA's duty to assist includes a duty to obtain records in the 
custody of a Federal department or agency, to include the 
Social Security Administration (SSA).  38 C.F.R. 
§ 3.159(c)(2) (2004).  Where there is actual notice to VA 
that the appellant is receiving disability benefits from SSA, 
VA has the duty to acquire a copy of the decision granting 
SSA disability benefits and the supporting medical 
documentation relied upon.  Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).

The appellant has testified that he has been receiving Social 
Security Disability Income (SSDI) since 1994, reportedly for 
bipolar disorder or bipolar-type schizoaffective disorder.  
As such, related records would be potentially probative in 
regard to the psychiatric disability under appeal. 



In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
folder and ensure that all VCAA notice 
obligations in regard to appellant's 
claim have been satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003), and any other legal precedent.  
See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Specifically, 
the appellant should be advised to 
"give us all you've got" in regard to 
his claim, including lay evidence 
showing manifestation of his claimed 
disability in military service or 
within one year of discharge.  If it is 
indicated that there is additional 
evidence to be obtained, the parties 
responsible should undertake to obtain 
that evidence.  To the extent that 
appellant's assistance is needed in 
obtaining or identifying pertinent 
records, that assistance should be 
requested.  

2.  RO must make as many requests as 
necessary to obtain appellant's 
complete file from the Social Security 
Administration (SSA).  SSA records 
should include appellant's application 
for disability benefits, the SSA 
decision regarding disability benefits, 
and all supporting medical evidence 
considered by SSA in making the 
determination.  If SSA indicates in 
writing that appellant does not have a 
file with SSA, that response should be 
associated with the file.

3.  If the development described above 
produces additional evidence, RO should 
re-adjudicate appellant's claim of 
service connection for an acquired 
psychiatric disorder.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


